Citation Nr: 9901639	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for keloid of the scalp.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1986.  He also has unconfirmed service in the Army Reserves 
following release from active duty.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
keloid of the scalp.  Although the ROs latest rating 
decision in April 1997, as well as the Statement of 
Accredited Representative in Appealed Case (VA Form 646), 
treats the veterans claimed issue as being whether new and 
material evidence had been submitted to reopen his denied 
claim, the Board finds that the veteran filed a timely notice 
of disagreement to the ROs January 1997 rating decision; his 
notice of disagreement, received on April 17, 1997, specifies 
that it is in response to the January 9, 1997, notification 
letter.  It was not in response to the April 10, 1997, 
notification letter, as the RO apparently treated it.  
Therefore, the Board finds that the appropriate issue on 
appeal is one of service connection, vice new and material 
evidence.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has a skin 
condition that began during active military service, and for 
which service connection should be allowed.  He specifically 
argues that his keloid of the scalp condition originated from 
infectious hair clippers during haircuts while serving in 
Korea, and continues to affect him to the present time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the record does not contain 
sufficient evidence of a well grounded claim for service 
connection for keloid of the scalp.


FINDING OF FACT

The record does not contain competent evidence of a disease 
or injury manifested by a keloid of the scalp that was 
incurred or aggravated during active military service.


CONCLUSION OF LAW

The veterans claim for service connection for keloid of the 
scalp is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the Board must find that a claim for 
service connection is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

After a review of the evidence, the Board finds that the 
veteran has not satisfied his duty of presenting a well 
grounded claim.

The first element of a well grounded claim that the veteran 
must satisfy is the existence of a current disability.  A May 
1996 VA examination report indicates that the veteran 
complains of occasional itching and irritation on the 
posterior of his scalp at the hairline, which requires 
caution during haircuts.  The report notes a history of 
keloid excision and post-operative radiation of this scalp 
area in April and December 1995.  Private doctors statements 
in evidence from John R. Kingsley, M.D., and William W. 
Helvie, M.D., indicate that the veteran received treatment 
for keloid of the scalp in December 1995 and January 1996.  
Based on this evidence, the Board is satisfied that the 
veteran has provided sufficient evidence of a current 
disability for purposes of a well grounded claim.

The veteran must also provide evidence of the incurrence or 
aggravation of a disease or injury while in service.  The 
veterans service medical records indicate that in March 
1983, during his enlistment physical examination prior to 
entering active service, a keloid scar on his left upper 
posterior was noted.  This was found before the veteran began 
his active service in August 1983.  While in service, the 
records indicate that the veteran had a skin infection on his 
face that was documented in April 1984 and affected his 
ability to shave.  The records do not, however, contain any 
reference to a keloid on the posterior scalp.  The records 
also include a May 1991 quadrennial Report of Medical 
Examination that apparently is related to service with the 
Army Reserves.  This report indicates that the veteran had an 
approximately 2-inch area of raised skin at the base of the 
scalp that was probably keloid.  No further information is 
available in this report on the origin or extent of this 
condition.         

The Board finds that the veteran has not provided sufficient 
evidence to show that he incurred or aggravated a keloid skin 
condition during active service.  The first reference to the 
veterans keloid condition was during an examination prior to 
entering active duty.  This would leave the Board to believe 
that he had this condition prior to entering the service.  
Although, the veteran states in his initial disability claim 
that his condition began while getting haircuts during active 
duty in Korea, the evidence before the Board does not support 
this claim.  The evidence shows that he received inservice 
treatment for a skin condition involving his beard, but it 
was not described as keloid and was not noted to affect his 
posterior scalp region.  There is no evidence that this 
keloid condition that was noted in his pre-induction 
examination was aggravated during his active service.  As for 
the May 1991 examination report which refers to probable 
keloid of the scalp, the Board reiterates that this medical 
notation was part of a quadrennial examination that is 
apparently related to service with the Army Reserves.  
However, the evidence does not show that this medical finding 
is anything more severe than the initial finding of this skin 
condition prior to entering active service.  Even if this 
skin condition was worse in May 1991 than it was in March 
1983, there is no proof that his keloid condition was 
aggravated by periods of active service in the reserves since 
this is was examination that takes place once every four 
years and did not describe the origin of the condition.  The 
Board notes that the veteran initially requested, and was 
afforded, the opportunity to testify about his keloid 
condition and how it relates to his active service.  However, 
the record indicates that he did not show for his scheduled 
November 1998 hearing, and did not explain his absence or 
request another hearing date.              

Based on a review of the entire record, the Board finds that 
the veteran has not provided sufficient evidence that he had 
a keloid of the scalp that was incurred or aggravated by his 
active service, and thus has not established a well grounded 
claim.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that the 
veteran has a keloid of the scalp condition that was incurred 
or aggravated during active service.  Moreover, unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.


ORDER

Entitlement to service connection for keloid of the scalp is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
